
	
		III
		112th CONGRESS
		2d Session
		S. RES. 483
		IN THE SENATE OF THE UNITED STATES
		
			June 6, 2012
			Mr. Pryor (for himself
			 and Ms. Ayotte) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			July 17, 2012
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Commending efforts to promote and enhance
		  public safety on the need for yellow corrugated stainless steel tubing
		  bonding.
	
	
		Whereas yellow corrugated stainless steel tubing (referred
			 to in this preamble as CSST) is flexible gas piping used to
			 convey natural gas or propane to household appliances in homes and
			 businesses;
		Whereas since 1990, yellow CSST has been installed in more
			 than 6,000,000 homes and businesses in the United States;
		Whereas field reports and research suggest that if direct
			 or indirect lightning strikes a structure, the risk for electrical arcing
			 between the metal components in a structure with yellow CSST may be reduced by
			 means of equipotential bonding and grounding;
		Whereas proper bonding of CSST is defined in section
			 7.13.2 of the 2009 edition of the NFPA 54: National Fuel Gas Code, and is
			 referenced in info note 2 in section 250.104 of the 2011 edition of the NFPA
			 70: National Electric Code;
		Whereas the National Association of State Fire Marshals
			 supports the proper bonding of yellow CSST to current National Fire Protection
			 Association Code to reduce the possibility of gas leaks and fires from
			 lightning strikes;
		Whereas the National Association of State Fire Marshals is
			 working to educate relevant stakeholders, including fire, building, and housing
			 officials, consumers, homeowners, and construction professionals about the need
			 to properly bond yellow CSST in legacy installations and in all new
			 installations in accordance with the most recent building codes and
			 manufacturer installation instructions;
		Whereas the bonding of yellow CSST in legacy installations
			 is an important public safety matter that merits alerting homeowners, relevant
			 State and local fire, building, and housing officials, and construction
			 professionals such as electricians, contractors, plumbers, inspectors, and
			 home-improvement specialists: Now, therefore, be it
		
	
		That the Senate—
			(1)commends efforts
			 to promote and enhance public safety and consumer awareness on proper bonding
			 of yellow corrugated stainless steel tubing (referred to in this resolution as
			 CSST) as defined in the National Fire Protection Association
			 Code; and
			(2)encourages
			 further educational efforts for the public, relevant building and housing
			 officials, consumers, homeowners, and construction professionals on the need to
			 properly bond yellow CSST retroactively and moving forward in houses that
			 contain the product.
			
